                                                                                                             S                   k
                                                                                                                  -cck- c-

                      C)&v        A&k%cY                                         5c                     -A-c                          Ii\A
      )(r             &J
                                                                                                                                                                             4,
                                                                                                w                                                                                 "   fp




            /Vk      d                 i;                 s47'/                          .     :[                                                                                          5

 r      Tt       -     d           ,.-.S    t...-          - -'-   -7'-   -
                                                                          -         '          _J       LN       '....L   '.-'   4-
                                                                                                                                 I
                                                                                                                                                              r
                                                                                                                                                                                 '-
                                                                                                                                                                                           r     r       -- L

                                                                                                                 I

                                                                                                                  ':IE*
                 cc               cJ5
                                       v\            WL-                                       c5                                     5



                                                      -                                                                                                                  )

Scktt            L\eic                                                ov.               3X'j                         /2C5,                                  rCL-05                         o-cV
                                                              o                                                                                        4'--     aJ
                                                                                                                                                                                 3-2c
'Tt         C4                        Lc.                                 ck&.. vc                                           4                    e&
                                                                                                                                     c        'i-r7 -     -

                       c-                                                                                                                         -c




            (\,r                                     to                                        \k)               (L&l/
      c-A                                                                                                                                           e& A c.
                              .                 vt                              OA

                                                                                               4-e                                                                       .                           f
     wc-
                                                      Sovc                                                   1Av                                  tx&4\
                      C'\r
                                  e-i'                              v-r                                          5zL eL4-c                                                   t'--Ll
/-MecW\ .4(Lt-
                     c,c

                           c-_ek.                     (f,tcY) )L\'e4.             \'
                                                                                 Lk-



                                                                          c-)rc' c'
                                                                                                                                         c"-t..
                                                                                                                                             -\-_
Cci1
  vjy
      CcLr revti
            4-v-
                                               o..                            cLy
                                                                                               -se-
                                                                                                    ç
                                                                                                                                                                  5\-        I



                                                                          in
 Ct'.                                                                          1R'QL&                                                                                  5t,&ivL T,C.C.P.
             1                                                                                                                                                                             cei-
                                                           tV\                                          ozv4'\r                                        (LtQ\tAfS                           4-c

                                                                                                                                                                      tVt                      c)-c
                     ck      t- tA,                  c'e                       1-1)

                                                                               to4
                                                                                             F--S'.e-r-&t
                                                                                                             Nr
                                                                                                                            (
                                                                                                                                         4-c
                                                                                                                                      t.'.
                                                                                                                                                          (
                                                                                                                                                                  c
                                                                                                                                                                       2'1'i          tA.3
                     LA5 I3()                 V   -o-91                      L,2c1((
                                                                                                 L'2L
(kr)
          5,C-



    \AJ              4.    /   (M$-4.5
    ?




                                                                  /1i?
                                                                             1
                                                                                 ('              _____/




                                                                     !t
                                                                  PL/L.
                                                                  CT
                                                                       -,    'c


                                                                   JCeL      L         /        2Q1
                                                                                                          (c-     -




                                                                                                V'


                                         L&


I                                    A,c'                rc        e.                                     r4-1V
                                              c ccick   tAv             V\

                       cLe.                                                  L'-                          v4-
           .I   t'    o-
                                                                         4'
'         Cc         c't* c-a.           w                    A      i
                                                                        __v       -'   -

                                                                                       tAc\
                                                                                            i




                                                                                       t-
                                      vs           cc     Mc            d




     S       c

C4




                                                                                                         T



 \




                                                                                                             ,
         C


                                                               /\--         ''-'-.




                                                                                              cpç
     I°
                 v.

                                                               c&

                                  ç
                                                         ',         C                                               C't -

                                                                                                    (;-L--

                      !ç       LLcL        I

                                                                                          t




V\.LVcV
AA       (LA               I
                           'cL)       \'V-              C)V             ((-A                  '-

'--                                                                               C           (;:


                  Cc4
                                                              Cr:-                    (

"                                                  't    ./L(
                                           L            li

                                                         :::

                                                                        o



         5     L---                   --
                                               5k             C'-           k(j


                                               h
Ajk'-'                                                              c&            t           Lci                0tCiCv
                                                                                                                            /
                                                                                                                                y
 J\r/           6t3L(
  :A&   I



fAA     Q;5L(
                ¶




                RECEIVED
                                                 C kr      (A,   (cW
                        FEB   0 4 Z019
\t
                                                      (,'5 L.   \)j
                    /

                                         \::
                                               \"4'
                                                                          /
                                                                      /       2   0
